Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 4-14 are currently pending in the instant application. Claims 2-3 have been cancelled. Claims 11 and 14 have been amended. The amendments have overcome the objections to the claims and the rejections under 35 USC 112 (a) previously set forth in the Final Office Action mailed 09/14/2021. 

Claims 1 and 4-14 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has claimed an antibody drug conjugate comprising a modified antibody comprising a motif at the end of the antibody. Further claimed are methods of treating cancer comprising administering the antibody-drug conjugate. Antibody drug conjugates comprising a modified antibody comprising a motif have been developed for treating cancer a subject (see, for example, US Patent No. 9,814,782 B2). However, the antibody drug conjugates comprising the motifs recited in instant claim 1 does not appear to be obvious variants of those disclosed in the prior art. Methods of designing and synthesizing antibody drug conjugates are known in the art (see, for example, Yao et al). Therefore, artisans would reasonably be able to make and use the full breadth of applicant’s inventions .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644